Citation Nr: 0206180	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-07 464	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral elbow 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart murmur.  



FINDINGS OF FACT

1.  The veteran served on active duty from August 1985 to 
September 1993.  

2.  On June 3, 2002, prior to the promulgation of a decision 
in the appeal, the Board received the appellant's written 
request to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



